PER CURIAM:
Plaintiff (appellant) brought suit in the Superior Court of Maricopa County, seeking to recover for injuries allegedly incurred while she was employed by defendant (appellee). A hearing was conducted to determine whether the court had jurisdiction to hear the claim or whether plaintiff’s sole remedy was a claim under the Workmen’s Compensation Act. The court found for plaintiff and assumed jurisdiction. Defendant then filed a “motion for a new trial.” The court granted the motion and at the second hearing found for defendant and dismissed the complaint. Plaintiff then filed a “motion for a new trial” which was denied.
Plaintiff (appellant) brings this appeal from (1) the order granting defendant’s motion for a new trial; (2) the order denying plaintiff’s motion for a new trial; and (3) the order for judgment for defendant, dismissing plaintiff’s complaint.
The record discloses that all of the matters which are the subject of the appeal are minute entries and were never reduced to formal written orders signed by the judge and filed with the clerk of the court.
A minute entry order is not an appealable order. State v. Birmingham, 96 Ariz. 109, 392 P.2d 775; Eaton Fruit Co. v. California Spray-Chemical Corp., 102 Ariz. 129, 426 P.2d 397. As in the Eaton case we will not dismiss this appeal but suspend it pending correction of the record in the Superior Court.
We therefore order this appeal suspended pending correction of the record upon application by plaintiff in the Superior Court. The Superior Court is directed to sign formal written orders in furtherance of the appeal, and when entered the Clerk of the Superior Court is directed to forward the written orders to the Clerk of the Supreme Court. Upon receipt of the orders in the Supreme Court the appeal will be reinstated.